Exhibit 10.1


AMENDMENT NO. 1
HCP, INC.
AMENDED AND RESTATED
2014 PERFORMANCE INCENTIVE PLAN


Dated as of February 8, 2018


WHEREAS, HCP, Inc., a Maryland corporation (the “Corporation”) maintains the
HCP, Inc. 2014 Performance Incentive Plan (the “Plan”) to promote the success of
the Corporation and to increase stockholder value by providing an additional
means through the grant of awards to attract, motivate, retain and reward
selected employees and other eligible persons; and


WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Corporation desires to amend the Plan in accordance with the terms of
this Amendment No. 1 (this “Amendment”).


NOW THEREFORE, the Plan is henceforth amended as follows:


1.
Section 5 of the Plan is hereby amended to add a Section 5.9 to read in its
entirety as follows:



5.9    Minimum Vesting Conditions. 
5.9.1
Any award granted hereunder shall provide for a time-based or performance-based
vesting schedule, as applicable, of at least one (1) year following the date of
grant. 

5.9.2
Notwithstanding anything set forth in Section 5.9.1 to the contrary, awards
representing a maximum of five percent (5%) of the Share Limit may be granted
hereunder without any minimum vesting condition.

2.
The first sentence of Section 5.2 of the Plan is hereby deleted in its entirety
and replaced with the following:



“Any award granted under the Plan that is intended to satisfy the requirements
for "performance-based compensation" within the meaning of Section 162(m) of the
Code is referred to as a "Performance-Based Award" and any options and SARs that
are intended to qualify as Performance-Based Awards are referred to as
"Qualifying Options" and "Qualifying SARs," respectively.”


3.
Section 8.8.3(b) of the Plan is hereby deleted in its entirety.





--------------------------------------------------------------------------------






4.
Except as amended by this Amendment, the Plan shall remain in full force and
effect in accordance with its terms.

5.
This Amendment shall be governed by, and construed in accordance with the laws
of the State of Maryland.



*    *    *


[The remainder of this page is left blank intentionally.]






2

